 

Exhibit 10.1

 

Execution Version

 

PURCHASE AGREEMENT

 

$500,000,000
Archrock Partners, L.P.
Archrock Partners Finance Corp.

 

6.250% Senior Notes due 2028

 

December 16, 2019

 

RBC Capital Markets, LLC

 

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

 

c/o RBC Capital Markets, LLC

200 Vesey Street
New York, New York 10281-8098

 

Ladies and Gentlemen:

 

Archrock Partners, L.P., a Delaware limited partnership (the “Partnership”), and
Archrock Partners Finance Corp., a Delaware corporation (“Finance Corp” and,
together with the Partnership, the “Issuers”), propose, upon the terms and
conditions set forth in this agreement (this “Agreement”), to issue and sell to
the several initial purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”), for whom you are acting as representative (the “Representative”),
$500,000,000 aggregate principal amount of the Issuers’ 6.250% Senior Notes due
2028 (the “Notes”).

 

Archrock General Partner, L.P., a Delaware limited partnership (the “General
Partner”), is the sole general partner of the Partnership. Archrock GP LLC, a
Delaware limited liability company (“GP LLC”), is the sole general partner of
the General Partner. Each of the Issuers and the Guarantors (as defined below)
are sometimes individually referred to herein as an “Archrock Entity,” and they
are sometimes collectively referred to herein as the “Archrock Entities.”

 

The Securities will be issued pursuant to an Indenture, to be dated as of
December 20, 2019 (the “Indenture”), among the Issuers, Archrock, Inc., a
Delaware corporation (the “Parent”), as well as the other guarantors listed in
Schedule 2 hereto (such guarantors, together with the Parent, the “Guarantors”),
and Wells Fargo Bank, National Association, as trustee (the “Trustee”), and will
be guaranteed on an unsecured senior basis by the Guarantors (the “Guarantees”
and, together with the Notes, the “Securities”).

 

This Agreement, the Securities and the Indenture (including the Guarantees set
forth therein) are referred to herein as the “Transaction Documents.”

 



 

 

 

The Issuers and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Notes, as follows:

 

1.                 Offering Memorandum and Transaction Information.

 

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Issuers and the Guarantors have prepared a
preliminary offering memorandum dated December 16, 2019 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Issuers, the Guarantors and the Securities. Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Issuers to the Initial Purchasers pursuant to the terms of Agreement.
Each of the Issuers hereby confirms that it has authorized the use of the
Preliminary Offering Memorandum, the other Time of Sale Information (as defined
below) and the Offering Memorandum in connection with the offering and resale of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement. References herein to the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein and any reference to
“amend,” “amendment” or “supplement” with respect to the Preliminary Offering
Memorandum or the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date and incorporated by reference therein.
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Preliminary Offering Memorandum.

 

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Issuers had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

 

2.                 Purchase and Resale of the Securities.

 

(a)               The Issuers agree to issue and sell the Securities to the
several Initial Purchasers as provided in this Agreement, and each Initial
Purchaser, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, agrees, severally
and not jointly, to purchase from the Issuers the respective principal amount of
Securities set forth opposite such Initial Purchaser’s name in Schedule 1 hereto
at a price equal to 98.625% of the principal amount thereof plus accrued
interest, if any, from December 16, 2019 to the Closing Date. The Partnership
will not be obligated to deliver any of the Securities except upon payment for
all the Securities to be purchased as provided herein.

 

(b)               The Issuers understand that the Initial Purchasers intend to
offer the Securities for resale on the terms set forth in the Time of Sale
Information. Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

(i)                 it is a qualified institutional buyer within the meaning of
Rule 144A under the Securities Act (a “QIB”) and an accredited investor within
the meaning of Rule 501(a) of Regulation D under the Securities Act (“Regulation
D”);

 



2

 

 

(ii)              it has not solicited offers for, or offered or sold, and will
not solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

 

(iii)            it has not solicited offers for, or offered or sold, and will
not solicit offers for, or offer or sell, the Securities as part of their
initial offering except:

 

(A)             to persons whom it reasonably believes to be QIBs in
transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in
connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or

 

(B)              in accordance with the restrictions set forth in Annex C
hereto.

 

(c)               Each Initial Purchaser acknowledges and agrees that the
Issuers and, for purposes of the “no registration” opinions to be delivered to
the Initial Purchasers pursuant to Sections 6(f) and 6(g), counsel for the
Issuers and counsel for the Initial Purchasers, respectively, may rely upon the
accuracy of the representations and warranties of the Initial Purchasers, and
compliance by the Initial Purchasers with their agreements, contained in
paragraph (b) above (including Annex C hereto), and each Initial Purchaser
hereby consents to such reliance.

 

(d)              The Issuers acknowledge and agree that the Initial Purchasers
may offer and sell Securities to or through any affiliate of an Initial
Purchaser and that any such affiliate may offer and sell Securities purchased by
it to or through any Initial Purchaser.

 

(e)               Payment for and delivery of the Securities will be made at the
offices of Vinson & Elkins L.L.P. at 10:00 A.M., New York City time, on December
20, 2019, or at such other time or place on the same or such other date, not
later than the fifth business day thereafter, as the Representative and the
Issuers may agree upon in writing. The time and date of such payment and
delivery is referred to herein as the “Closing Date.”

 

(f)               Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Issuers to the
Representative against delivery to the nominee of The Depository Trust Company
(“DTC”), for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Partnership.

 

(g)               Each of the Issuers and the Guarantors acknowledges and agrees
that each Initial Purchaser is acting solely in the capacity of an arm’s length
contractual counterparty to the Issuers and the Guarantors with respect to the
offering of Securities contemplated hereby (including in connection with
determining the terms of the offering) and not as a financial advisor or a
fiduciary to, or an agent of, the Issuers, the Guarantors or any other person.
Additionally, neither the Representative nor any other Initial Purchaser is
advising the Issuers, the Guarantors or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Issuers
and the Guarantors shall consult with their own advisors concerning such matters
and shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and the Initial Purchasers
shall have no responsibility or liability to the Issuers or the Guarantors with
respect thereto. Any review by the Representative or any Initial Purchaser of
the Issuers, the Guarantors, and the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of the Representative or such Initial Purchaser, as the case may be, and shall
not be on behalf of the Issuers, the Guarantors or any other person.

 



3

 

 

3.                 Representations and Warranties of the Archrock Entities. Each
of the Issuers and Guarantors, jointly and severally, hereby represent and
warrant to each Initial Purchaser that:

 

(a)               No Registration Required. Subject to compliance by the Initial
Purchasers with the representations and warranties set forth in Section 2(b)
hereof and with the procedures set forth in Section 2 hereof, it is not
necessary in connection with the offer, sale and delivery of the Securities to
the Initial Purchasers and to each Subsequent Purchaser in the manner
contemplated by this Agreement and the Offering Memorandum, to register the
Securities under the Securities Act or to qualify the Indenture under the Trust
Indenture Act of 1939 (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).

 

(b)               No Integration of Offerings or General Solicitation. None of
the Issuers, their respective affiliates (as such term is defined in Rule 501
under the Securities Act) (each, an “Affiliate”) or any person acting on its or
any of their behalf (other than the Initial Purchasers, as to whom the Issuers
and the Guarantors make no representation or warranty) has, directly or
indirectly, solicited any offer to buy or offered to sell, or will, directly or
indirectly, solicit any offer to buy or offer to sell, in the United States or
to any United States citizen or resident, any security that is or would be
integrated with the sale of the Securities in a manner that would require the
Securities to be registered under the Securities Act. None of the Issuers, their
respective Affiliates or any person acting on its or any of their behalf (other
than the Initial Purchasers, as to whom the Issuers and the Guarantors make no
representation or warranty) has engaged or will engage, in connection with the
offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act. With
respect to those Securities sold in reliance upon Regulation S, (i) none of the
Issuers, their respective Affiliates or any person acting on its or their behalf
(other than the Initial Purchasers, as to whom the Issuers and the Guarantors
make no representation or warranty) has engaged or will engage in any directed
selling efforts within the meaning of Regulation S and (ii) each of the Issuers
and their respective Affiliates and any person acting on its or their behalf
(other than the Initial Purchasers, as to whom the Issuers and the Guarantors
make no representation or warranty) has complied and will comply with the
offering restrictions set forth in Regulation S.

 

(c)               Eligibility for Resale under Rule 144A. The Securities are
eligible for resale pursuant to Rule 144A and will not be, at the Closing Date,
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
interdealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144(A)(d)(4) under the Securities Act.

 



4

 

 

(d)               The Time of Sale Information and Offering Memorandum. Neither
the Time of Sale Information, as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 4(b), as applicable) as of the Closing Date, contains or represents any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Time of Sale Information, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Issuers in writing by any Initial Purchaser through the
Representative expressly for use in the Time of Sale Information, the Final
Offering Memorandum or amendment or supplement thereto, as the case may be. The
Time of Sale Information contains, and the Final Offering Memorandum will
contain, all the information specified in, and meeting the requirements of, Rule
144A.

 

(e)               Issuer Additional Written Communications. The Issuers have not
prepared, made, used, authorized, approved or distributed and will not prepare,
make, use, authorize, approve or distribute any “written communication” (as
defined in rule 405 under the Securities Act) that constitutes an offer to sell
or solicitation of an offer to buy the Securities other than (i) the Time of
Sale Information, (ii) the Final Offering Memorandum and (iii) any electronic
road show or other written communications, in each case used in accordance with
Section 4(b). Each such communication by the Issuers or their respective agents
and representatives (other than the Initial Purchasers in their capacity as
such) pursuant to clause (iii) of the preceding sentence (each, an “Issuer
Additional Written Communication”), when taken together with the Time of Sale
Information, did not as of the Time of Sale, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from each such Issuer Additional Written Communication made in
reliance upon and in conformity with information furnished to the Issuers in
writing by any Initial Purchaser through the Representative expressly for use in
any Issuer Additional Written Communication.

 

(f)               Incorporated Documents. The documents incorporated or deemed
to be incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum at the time they were or hereafter are filed with the
Commission (collectively, the “Incorporated Documents”) complied and will comply
in all material respects with the requirements of the Exchange Act, and the
rules and regulations of the Commission thereunder, and did not and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(g)               The Purchase Agreement. This Agreement has been duly
authorized, executed and delivered by the Issuers and the Guarantors.

 

(h)               Authorization of the Notes and the Guarantees. The Notes to be
purchased by the Initial Purchasers from the Issuers will on the Closing Date be
in substantially the form contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indenture
and, at the Closing Date, will have been duly executed by the Issuers and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Issuers, enforceable against the Issuers in accordance with
their terms, bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors generally or by general equitable principles (regardless
of whether such enforceability is considered in a proceeding in equity or at
law) (collectively, the “Enforceability Exceptions”) and will be entitled to the
benefits of the Indenture. The Guarantees of the Notes have been duly authorized
for issuance pursuant to this Agreement and the Indenture; when the Notes have
been authenticated in the manner provided for in the Indenture and issued and
delivered against payment of the purchase price therefor, the Guarantees of the
Notes will constitute valid and binding agreements of the Guarantors.

 



5

 

 

(i)                 Authorization of the Indenture. The Indenture has been duly
authorized by the Issuers and the Guarantors and, at the Closing Date, will have
been duly executed and delivered by the Issuers and the Guarantors and (assuming
the due authorization and valid execution and delivery thereof by the Trustee)
will constitute a valid and binding agreement of the Issuers and the Guarantors,
enforceable against the Issuers and the Guarantors in accordance with its terms,
except as the enforcement thereof may be limited by the Enforceability
Exceptions.

 

(j)                 Description of the Transaction Documents. The Transaction
Documents will conform in all material respects to the respective statements
relating thereto contained in the Offering Memorandum.

 

(k)                No Material Adverse Change. Except as otherwise disclosed in
the Offering Memorandum (exclusive of any amendment or supplement thereto),
subsequent to the respective dates as of which information is given in the
Offering Memorandum (exclusive of any amendment or supplement thereto): (i)
there has been no material adverse change, or any development involving a
prospective material adverse change, in the condition, financial or otherwise,
or in the earnings, business affairs or business prospects of any of the
Archrock Entities, whether or not arising in the ordinary course of business,
that would reasonably be expected to have a material adverse effect on the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Archrock Entities, considered as one enterprise (any
such change is called a “Material Adverse Change”); (ii) the Archrock Entities,
considered as one entity, have not incurred any material liability or
obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by any Archrock Entity on any
class of capital stock or other ownership interest or repurchase or redemption
by any Archrock Entity of any class of capital stock or other ownership
interest.

 

(l)                 Independent Accountants. Deloitte & Touche LLP has audited
certain historical consolidated financial statements of the Partnership and the
Parent and is an independent registered public accounting firm with respect to
the Partnership and the Parent within the applicable rules and regulations
adopted by the Commission and the Public Company Accounting Oversight Board
(United States) and as required by the Securities Act.

 

(m)              Preparation of the Financial Statements. The historical
financial statements included or incorporated by reference in the Offering
Memorandum, together with the related schedules and notes, comply as to form in
all material respects with the requirements of Regulation S-X under the
Securities Act and present fairly in all material respects the financial
condition, results of operations, cash flows and partners’ capital/net parent
equity, as applicable, of the Partnership, at the dates and for the periods
specified and have been prepared in conformity with generally accepted
accounting principles as applied in the United States (“GAAP”) applied on a
consistent basis throughout the periods involved. The other financial
information included or incorporated by reference in the Offering Memorandum has
been derived from the accounting records of the Archrock Entities and presents
fairly in all material respects the information shown thereby. All disclosures
included or incorporated by reference in the Offering Memorandum regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply with Item 10 of Regulation S-K of the
Securities Act, to the extent applicable. The interactive data in eXtensible
Business Reporting Language incorporated by reference in the Offering Memorandum
presents fairly the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 



6

 

 

(n)               Formation and Qualification. Each of the Archrock Entities has
been duly incorporated or formed, as applicable, and is validly existing as a
corporation, limited partnership or limited liability company, as applicable,
and is in good standing under the laws of its jurisdiction of its incorporation
or formation, as applicable, and has full corporate, partnership or limited
liability company power and authority necessary to own, lease and operate its
properties that it owns, leases or operates and to conduct its business as
described in the Offering Memorandum and to enter into and perform its
obligations under each of the Transaction Documents to which it is a party. Each
of the Archrock Entities is duly qualified to transact business and is in good
standing as a foreign limited partnership or foreign limited liability company,
as the case may be, in each other jurisdiction in which such qualification is
required, for the ownership or leasing of property or the conduct of business,
except where the failure to so qualify or to be in good standing would not
result in a Material Adverse Change or subject the limited partners of the
Partnership to any material liability or disability.

 

(o)               Power and Authority to Act as a General Partner. The General
Partner has full power and authority to act as general partner of the
Partnership in all material respects as described in the Offering Memorandum. GP
LLC has full power and authority to act as general partner of the General
Partner in all material respects as described in the Offering Memorandum.

 

(p)               Corporate Structure. The Issuers and each Guarantor, other
than the Parent, is a wholly owned subsidiary, direct or indirect, of the
Parent. The Parent owns all of the issued and outstanding membership interests
of GP LLC and Archrock GP LP LLC, a Delaware limited liability company
(“Archrock GP”); such membership interests have been duly authorized and validly
issued in accordance with the limited liability company agreements of GP LLC
(the “GP LLC Agreement”) and of Archrock GP, as applicable, and are fully paid
(to the extent required by such limited liability company agreements) and
nonassessable (except as such nonassessability may be affected by matters
described in Section 18-607 of the Delaware Limited Liability Company Act (the
“Delaware LLC Act”)); and the Parent owns such membership interests free and
clear of all liens, encumbrances, security interests, charges or claims
(collectively, “Liens”), other than those arising under that certain Credit
Agreement, dated as of March 30, 2017, among Archrock Partners Operating LLC, as
borrower, the guarantors party thereto, the lenders party thereto and the
administrative agents, lenders and other agents party thereto (as amended by the
Amendment No. 1, dated February 23, 2018 and Amendment No. 2, dated November 8,
2019, the “Partnership Credit Agreement”).

 



7

 

 

(q)               Ownership of General Partner Interest in the General Partner.
GP LLC is the sole general partner of the General Partner with a 0.001% general
partner interest in the General Partner; such general partner interest has been
duly authorized and validly issued in accordance with the partnership agreement
of the General Partner (the “GP Partnership Agreement”); and GP LLC owns such
general partner interest free and clear of all Liens other than those arising
under the Partnership Credit Agreement.

 

(r)                Ownership of the Limited Partner Interests in the General
Partner. Archrock GP owns a 99.999% limited partner interest in the General
Partner; such limited partner interest has been duly authorized and validly
issued in accordance with the GP Partnership Agreement and is fully paid (to the
extent required under the GP Partnership Agreement) and nonassessable (except as
such nonassessability may be affected by matters described in Sections 17-303,
17-607 and 17-804 of the Delaware Revised Uniform Limited Partnership Act (the
“Delaware LP Act”)); and Archrock GP owns such limited partner interest free and
clear of all Liens other than those arising under the Partnership Credit
Agreement.

 

(s)                Ownership of the General Partner Interest in the Partnership.
The General Partner is the sole general partner of the Partnership with a
1.9852% general partner interest in the Partnership; such general partner
interest has been duly authorized and validly issued in accordance with the
partnership agreement of the Partnership (the “Partnership Agreement”); and the
General Partner owns such general partner interest free and clear of all Liens
(except for restrictions on transferability as described in the Offering
Memorandum or the Partnership Agreement).

 

(t)                Ownership of Finance Corp. The Partnership owns 100% of the
capital stock of Finance Corp; such capital stock has been duly authorized and
validly issued in accordance with the charter and bylaws of Finance Corp (the
“Finance Corp Charter Documents”) and is fully paid and nonassessable; and the
Partnership owns such capital stock free and clear of all Liens (except for
restrictions on transferability as described in the Offering Memorandum or the
Finance Corp Charter Documents) other than those arising under the Partnership
Credit Agreement.

 

(u)               No Other Subsidiaries. Other than (i) GP LLC’s 0.001% general
partner interest in the General Partner, (ii) the General Partner’s 1.9852%
general partner interest in the Partnership and (iii) the Partnership’s
ownership of (A) 100% of the capital stock of Finance Corp, (B) 100% of the
membership interests of Archrock Partners Operating LLC and (C) 100% of the
membership interests of Archrock Partners Leasing LLC, none of GP LLC, the
General Partner or the Issuers owns, directly or indirectly, any equity or
long-term debt securities of any corporation, partnership, limited liability
company, joint venture, association or other entity.

 



8

 

 

(v)               No Conflicts. None of the issuance or sale of the Notes, the
Guarantees, the execution, delivery and performance by the Issuers and the
Guarantors of the Transaction Documents, the application of the proceeds from
the sale of the Notes as described under the caption “Use of Proceeds” in each
of the Time of Sale Information and the Final Offering Memorandum or the
consummation of any other transactions contemplated hereby and thereby, (i)
conflicts or will conflict with or constitutes or will constitute a violation of
the Organizational Documents of any of the Archrock Entities, (ii) conflicts or
will conflict with or constitutes or will constitute a breach or violation of,
or a default (or an event which, with notice or lapse of time or both, would
constitute such a default) under, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which any of the Archrock
Entities is a party or by which any of them or any of their respective
properties may be bound (including, without limitation, the Partnership Credit
Agreement), (iii) violates or will violate any statute, law or regulation or any
order, judgment, decree or injunction of any court or governmental agency or
body directed to any of the Archrock Entities or any of their properties in a
proceeding to which any of them or their property is a party, or (iv) results or
will result in the creation or imposition of any Lien upon any property or
assets of any of the Archrock Entities (other than Liens created pursuant to the
Partnership Credit Agreement), which conflicts, breaches, violations, defaults
or Liens, in the case of clauses (ii), (iii) or (iv), could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change or
could reasonably be expected to materially impair the ability of any of the
Issuers and the Guarantors to consummate the transactions provided for in the
Transaction Documents. For purposes of this Agreement, “Organizational
Documents” means (A) in the case of a corporation, its charter and bylaws, (B)
in the case of a limited or general partnership, its partnership certificate,
certificate of partnership or similar organizational document and its
partnership agreement and (C) in the case of a limited liability company, its
articles of organization, certificate of formation or similar organizational
documents and its operating agreement, limited liability company agreement,
membership agreement or other similar agreement.

 

(w)             No Violations. No permit, consent, approval, authorization,
order, registration, filing or qualification of or with any court, governmental
agency or body, domestic or foreign, having jurisdiction over any of the
Archrock Entities or any of their properties or assets is required in connection
with the issuance and sale of the Notes and the Guarantees, the execution,
delivery and performance by the Issuers and the Guarantors of the Transaction
Documents, the application of the proceeds from the sale of the Notes as
described under the caption “Use of Proceeds” in each of the Time of Sale
Information and the Offering Memorandum or the consummation of any other
transactions contemplated hereby and thereby, except (i) for such consents that
have been, or prior to the Closing Date will be, obtained, (ii) such consents as
may be required under state securities or “Blue Sky” laws in connection with the
purchase and distribution of the Notes by the Initial Purchasers (iii) such
filings required to be made under the Exchange Act, (iv) such consents that, if
not obtained, would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change or could not reasonably be
expected to materially impair the ability of any of the Issuers or the
Guarantors to perform their obligations under the Transaction Documents, (v) for
such consents that if not obtained would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Change and (vi) as disclosed
in the Time of Sale Information and the Offering Memorandum.

 

(x)               No Defaults. None of the Archrock Entities is in (i) violation
of its Organizational Documents, or of any statute, law, rule or regulation, or
any judgment, order, injunction or decree of any court, governmental agency or
body or arbitrator having jurisdiction over any of the Archrock Entities or any
of their properties or assets or (ii) breach, default (or an event that, with
notice or lapse of time or both, would constitute such an event), or violation
in the performance of any obligation, agreement or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound, which breach, default or violation would, if continued, result in a
Material Adverse Change or materially impair the ability of any of the Issuers
or the Guarantors to consummate the transactions provided for in the Transaction
Documents.

 



9

 

 

(y)              Authorization, Execution, Delivery and Enforceability of
Certain Agreements. The Organizational Documents of each of the Archrock
Entities have been duly authorized, executed and delivered by the parties
thereto, and are valid and legally binding agreements of such parties,
enforceable against such parties in accordance with their terms; provided that
the enforceability thereof may be limited by (i) the Enforceability Exceptions
and (ii) public policy and an implied covenant of good faith and fair dealing.

 

(z)              Absence of Proceedings. There is no action, demand, claim,
suit, arbitration, proceeding, inquiry or investigation before or brought by any
court or governmental agency or body, domestic or foreign, now pending or, to
the knowledge of the Issuers and each of the Guarantors, threatened against or
affecting the Archrock Entities, that is required to be disclosed in the
Offering Memorandum (other than as disclosed or incorporated by reference
therein), or that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Change or would materially impair the
ability of any of the Issuers to consummate the transactions provided for in the
Transaction Documents.

 

(aa)            Intellectual Property Rights. Except for such exceptions that
would not reasonably be expected to result in a Material Adverse Change, (i)
each Archrock entity owns or possesses, has the right to use or can acquire on
reasonable terms, adequate patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names or other intellectual property
(collectively, “Intellectual Property”) necessary to carry on the business now
operated by it and (ii) none of the Archrock Entities have received any notice
and is otherwise aware of any infringement of or conflict with asserted rights
of others with respect to any Intellectual Property or of any facts or
circumstances that would render any Intellectual Property invalid or inadequate
to protect the interest of the Archrock Entities.

 

(bb)           All Necessary Permits, etc. The Archrock Entities possess,
directly or indirectly, such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
federal, state, local or foreign regulatory agencies or bodies necessary to own
or lease their respective properties and to conduct their respective businesses,
except where the failure so to possess would not, individually or in the
aggregate, result in a Material Adverse Change; the Archrock Entities are in
compliance with the terms and conditions of all such Governmental Licenses,
except where the failure to so comply would not, individually or in the
aggregate, result in a Material Adverse Change; all of the Governmental Licenses
are valid and in full force and effect, except when the invalidity of such
Governmental Licenses or the failure of such Governmental Licenses to be in full
force and effect would not, individually or in the aggregate, result in a
Material Adverse Change; and the Archrock Entities have not received any notice
of proceedings relating to the revocation or modification of any such
Governmental Licenses that, individually or in the aggregate, if the subject of
an unfavorable decision, ruling or finding, would result in a Material Adverse
Change.

 



10

 



 

(cc)            Title to Properties. Except for such exceptions that would not
reasonably be expected to result in a Material Adverse Change, the Archrock
Entities have good title to all properties owned by them, in each case, free and
clear of all Liens except (i) such Liens as are described in the Offering
Memorandum, (ii) any Liens arising under the Partnership Credit Agreement or
(iii) such Liens as do not, individually or in the aggregate, materially affect
the value of such property and do not interfere with the use made or proposed to
be made of such property by the Archrock Entities.

 

(dd)           Tax Law Compliance. Each of the Archrock Entities has filed (or
has obtained extensions with respect to) all material federal, state and local
income and franchise tax returns required to be filed through the date of this
Agreement, which returns are correct and complete in all material respects, and
has timely paid all taxes due thereon, other than those (i) that are being
contested in good faith and for which adequate reserves have been established in
accordance with GAAP or (ii) that if not paid would not have a Material Adverse
Change.

 

(ee)            Archrock Entities Not an “Investment Company”. None of the
Archrock Entities is now, and after the sale of the Notes to be sold by the
Issuers hereunder and the application of the net proceeds from such sale as
described in the Offering Memorandum and the Final Memorandum under the caption
“Use of Proceeds” will be, an “investment company” or a company “controlled by”
an “investment company” within the meaning of the Investment Company Act of
1940, as amended (the “Investment Company Act”).

 

(ff)              Insurance. The Archrock Entities are entitled to the benefits
of insurance, with financially sound and reputable insurers, in such amounts and
covering such risks as is generally maintained by companies of established
repute engaged in the same or similar business, and all such insurance is in
full force and effect. The Archrock Entities have no reason to believe that
Holdings or its affiliates will not be able (i) to renew such existing insurance
coverage as and when such policies expire or (ii) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct such
business as now conducted and at a cost that would not result in a Material
Adverse Change.

 

(gg)           No Price Stabilization or Manipulation. None of the Issuers or
any of the Guarantors has taken, directly or indirectly, any action designed to
or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Issuers to facilitate the sale
or resale of the Securities.

 

(hh)           Solvency. Immediately after the consummation of the transactions
contemplated by this Agreement, (i) the fair value and present fair saleable
value of the assets of the Issuers and the Guarantors, on a consolidated basis,
will exceed the sum of their stated liabilities and identified contingent
liabilities, and (ii) the Issuers and the Guarantors, on a consolidated basis,
will not be (A) left with unreasonably small capital with which to carry on
their business as it is proposed to be conducted or (B) unable to pay the
probable liabilities on their debts as they become absolute and matured

 



11 

 

 

(ii)              Accounting Systems. The Archrock Entities maintain a system of
internal accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences and (v) the interactive data in eXtensible Business Reporting
Language incorporated by reference in the Offering Memorandum fairly presents
the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto. The
Archrock Entities keep and maintain accurate books and records.

 

(jj)              Disclosure Controls and Procedures. The Partnership and Parent
have established and maintain disclosure controls and procedures (as such term
is defined in Rules 13a-15 and 15d-15 under the Exchange Act); such disclosure
controls and procedures are designed to ensure that material information
relating to the Partnership and Parent (including their respective subsidiaries)
is made known to the Chief Executive Officer and Chief Financial Officer of such
entity, and such disclosure controls and procedures are reasonably effective to
perform the functions for which they were established subject to the limitations
of any such control system; since the date of the most recent audited financial
statements of such entity; neither the Partnership nor the Parent have any
material weaknesses in internal controls, and since the date of the most recent
audited financial statements of the Partnership and Parent, there has been no
fraud, whether or not material, that involves management or other employees who
have a significant role in the Partnership’s or Parent’s internal controls. The
Partnership and Parent are otherwise in compliance in all material respects with
all applicable effective provisions of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”).

 

(kk)           Regulations T, U, X. Neither the Issuers nor any of the
Guarantors nor any of their respective subsidiaries nor any agent thereof acting
on their behalf has taken, and none of them will take, any action that might
cause this Agreement or the issuance or sale of the Securities to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System.

 

(ll)              Environmental Matters. Except for any such matter as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or as disclosed in the Time of Sale Information and the Offering
Memorandum, each of the Archrock Entities (x)(A) is in compliance with and has
not violated any applicable federal, state or local statutes, laws, rules,
regulations, judgments, orders, decrees, ordinances, codes or other legally
binding requirements relating to the prevention of pollution or protection of
the environment (including natural resources) or human health and safety (to the
extent such health or safety relates to exposure to Hazardous Materials, as
defined below), or imposing liability or standards of conduct concerning any
Hazardous Materials (“Environmental Laws”), (B) has received and is in
compliance with and has not violated any terms and conditions of permits,
licenses, authorizations or other approvals required under Environmental Laws to
conduct its business as it is currently being conducted, and (C) has not
received written notice of any pending or threatened violation of, or liability
under, any Environmental Law and, to the knowledge of the Issuers, there is no
event or condition that would reasonably be expected to result in the receipt of
any such notice, and (y) there are no costs or liabilities arising under
Environmental Laws with respect to the operations of the Archrock Entities.
Except as disclosed in the Time of Sale Information and the Offering Memorandum,
(1) there is no proceeding that is pending, or that is known to be contemplated,
against the Archrock Entities under any Environmental Laws in which a
governmental entity is also a party, other than such proceedings regarding which
it is reasonably believed no monetary sanction of $100,000 or more will be
imposed, and (2) none of the Archrock Entities anticipates any obligations
arising under Environmental Laws that would result in capital expenditures
constituting a Material Adverse Effect. The term “Hazardous Material” means (i)
any “hazardous substance” as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, (ii) any
“hazardous waste” as defined in the Resource Conservation and Recovery Act, as
amended, (iii) any petroleum or petroleum product, (iv) any polychlorinated
biphenyl and (v) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material, waste or substance regulated under or within the meaning of
any Environmental Law.

 



12 

 

 

(mm)          ERISA Compliance. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Partnership, Parent or any member of its
“Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414(b) or (c) of
the Internal Revenue Code of 1986, as amended (the “Code”)) would have any
liability, other than a Multiemployer Plan (each, a “Plan”) has been maintained
in compliance in all material respects with its terms and the requirements of
any presently applicable statutes, orders, rules and regulations, including but
not limited to ERISA and the Code; (ii) no prohibited transaction, within the
meaning of Section 406 of ERISA or Section 4975 of the Code, that would result
in a material liability has occurred with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption; (iii)
for each Plan that is subject to the funding rules of Section 412 of the Code or
Section 302 or ERISA, compliance with the minimum funding standard in Section
412 of the Code, whether or not waived, has occurred; (iv) no “reportable event”
(within the meaning of Section 4043(c) of ERISA) has occurred or is expected to
occur, other than an event for which the 30 day notice period is waived; and (v)
neither the Partnership nor any member of the Controlled Group has any unpaid
material liability, including withdrawal liability, under Title IV of ERISA
(other than contributions to the Plan or premiums to the Pension Benefit
Guaranty Corporation, in the ordinary course and without default) in respect of
a Plan (including a “Multiemployer Plan,” within the meaning of Section
4001(a)(3) of ERISA).

 

(nn)           No Labor Disputes. No labor disturbance by or dispute with
employees of any Archrock Entity exists or, to the knowledge of the Issuers, is
contemplated or threatened, except as would not reasonably be expected to result
in a Material Adverse Change.

 

(oo)           Related Party Transactions. No relationship, direct or indirect,
exists between or among any of the Archrock Entities or any affiliate of the
Archrock Entities, on the one hand, and any director, officer, member,
stockholder, customer or supplier of the Archrock Entities or any affiliate of
the Archrock Entities, on the other hand, which is required by the Securities
Act to be disclosed in a registration statement on Form S-1 which is not so
disclosed in the Offering Memorandum. There are no outstanding loans, advances
(except advances for business expenses in the ordinary course of business) or
guarantees of indebtedness by the Archrock Entities or any affiliate of the
Archrock Entities to or for the benefit of any of the officers or directors of
any Archrock Entity or any affiliate of any Archrock Entity or any of their
respective family members.

 



13 

 

 

(pp)           Compliance with Anti-Money Laundering Laws. The operations of the
Archrock Entities are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Archrock
Entities conduct business, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Archrock Entities with respect
to the Anti-Money Laundering Laws is pending or, to the knowledge of the
Archrock Entities, threatened.

 

(qq)            No Unlawful Payments. Neither the Archrock Entities, nor any
director, officer or employee of the Archrock Entities nor, to the knowledge of
the Archrock Entities, any agent, affiliate or other person associated with or
acting on behalf of the Archrock Entities has (i) used any corporate, company or
partnership funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made or taken an act in
furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any foreign or domestic government official or
employee, including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption law; or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit. Each of the
Archrock Entities has instituted, maintains and enforces, and will continue to
maintain and enforce, policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

 

(rr)              No Conflicts with Sanctions Laws. None of the Archrock
Entities nor any of the subsidiaries, directors, officers or employees, nor, to
the knowledge of the Archrock Entities, any agent, affiliate or other person
associated with or acting on behalf of the Archrock Entities is currently the
subject or the target of any sanctions administered or enforced by the U.S.
government, (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State
and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company, any of its
subsidiaries or any of the Guarantors located, organized or resident in a
country or territory that is the subject or target of Sanctions, including,
without limitation, Crimea, Cuba, Iran, North Korea, Syria and Crimea (each, a
“Sanctioned Country”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person that, at the time of such funding or facilitation, is
the subject or target of Sanctions, (ii) to fund or facilitate any activities of
or business in any Sanctioned Country or (iii) in any other manner that will
result in a violation by any person (including any person participating in the
transaction, whether as initial purchaser, underwriter, advisor, investor or
otherwise) of Sanctions. For the past five years, the Archrock Entities have not
knowingly engaged in, are not now knowingly engaged in any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country.

 



14 

 

 

(ss)             Domestic Operations. The operations and activities of the
Archrock Entities are, and at all times have been, conducted within the United
States of America. The Archrock Entities have no foreign operations or
activities.

 

(tt)              Statistical and Market-Related Data. Any statistical,
demographic and market-related data included in the Offering Memorandum are
based on or derived from sources that the Archrock Entities believe to be
reliable and accurate, and all such data included in the Offering Memorandum or
the Time of Sale Information accurately reflects the materials upon which it is
based or from which it was derived.

 

(uu)           No Restrictions on Subsidiaries. No subsidiary of the Issuers is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Issuers, from making any other distribution on such subsidiary’s capital
stock or equity interests, from repaying to the Issuers any loans or advances to
such subsidiary from the Issuers or from transferring any of such subsidiary’s
properties or assets to the Issuers or any other subsidiary of the Issuers.

 

(vv)            Forward-Looking Statements. No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in any of the Time of Sale
Information and the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith

 

(ww)          No Broker’s Fees. None of the Archrock Entities is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against any of them or any Initial
Purchaser for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Securities.

 

(xx)              Capitalization. The Issuers have the capitalization as set
forth in each of the Time of Sale Information and the Offering Memorandum under
the heading “Capitalization”; and all the outstanding shares of capital stock or
other equity interests of each subsidiary of the Issuers and Parent have been
duly and validly authorized and issued, are fully paid and non assessable and
are owned directly or indirectly by the Issuers and Parent, free and clear of
all Liens other than those arising under the Partnership Credit Agreement.

 



15 

 

 

(yy)           Cybersecurity; Data Protection. The Archrock Entities’
information technology assets and equipment, computers, systems, networks,
hardware, software, websites, applications, and databases (collectively, “IT
Systems”) are adequate for, and operate and perform in all material respects as
required in connection with the operation of the business of the Archrock
Entities as currently conducted, free and clear of all material bugs, errors,
defects, Trojan horses, time bombs, malware and other corruptants. The Archrock
Entities have implemented and maintained commercially reasonable controls,
policies, procedures, and safeguards to maintain and protect their material
confidential information and the integrity, continuous operation, redundancy and
security of all IT Systems and data (including all personal, personally
identifiable, sensitive, confidential or regulated data (“Personal Data”)) used
in connection with their businesses, and there have been no breaches,
violations, outages or unauthorized uses of or accesses to same, except for
those that have been remedied without material cost or liability or the duty to
notify any other person, nor any incidents under internal review or
investigations relating to the same. The Archrock Entities are presently in
material compliance with all applicable laws or statutes and all judgments,
orders, rules and regulations of any court or arbitrator or governmental or
regulatory authority, internal policies and contractual obligations relating to
the privacy and security of IT Systems and Personal Data and to the protection
of such IT Systems and Personal Data from unauthorized use, access,
misappropriation or modification.

 

(zz)             Sarbanes-Oxley Act. There is and has been no failure on the
part of the Archrock Entities or any of the Archrock Entities’ directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act, including Section 402 related to loans and Sections 302 and
906 related to certifications.

 

(aaa)           Certificates. Each certificate signed by any of the Archrock
Entities’ officers, in their capacities as such, delivered to the Initial
Purchasers shall be deemed a representation and warranty by such Archrock Entity
(and not individually by such officer) to the Initial Purchasers with respect to
the matters covered thereby.

 

4.                Further Agreements of the Archrock Entities. The Archrock
Entities jointly and severally covenant and agree with each Initial Purchaser
that:

 

(a)             Delivery of Copies. The Issuers will deliver, without charge, to
the Initial Purchasers as many copies of the Preliminary Offering Memorandum,
any other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

 

(b)              Offering Memorandum, Amendments or Supplements. Before
finalizing the Offering Memorandum or making or distributing any amendment or
supplement to any of the Time of Sale Information or the Offering Memorandum or
filing with the Commission any document that will be incorporated by reference
therein, the Partnership will furnish to the Representative and counsel for the
Initial Purchasers a copy of the proposed Offering Memorandum or such amendment
or supplement or document to be incorporated by reference therein for review,
and will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.

 

(c)             Additional Written Communications. Before making, preparing,
using, authorizing, approving or referring to any Issuer Written Communication,
the Issuers and the Guarantors will furnish to the Representative and counsel
for the Initial Purchasers a copy of such written communication for review and
will not make, prepare, use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects.

 



16 

 

 

(d)               Notice to the Representative. The Partnership will advise the
Representative promptly, and confirm such advice in writing, (i) of the issuance
by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Partnership of any notice with respect to any suspension of the
qualification of the Securities for offer and sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and the
Partnership will use its reasonable best efforts to prevent the issuance of any
such order preventing or suspending the use of any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum or
suspending any such qualification of the Securities and, if any such order is
issued, will obtain as soon as possible the withdrawal thereof.

 

(e)               Time of Sale Information. If at any time prior to the Closing
Date (i) any event shall occur or condition shall exist as a result of which any
of the Time of Sale Information as then amended or supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) it is necessary
to amend or supplement the Time of Sale Information to comply with law, the
Partnership will immediately notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to the Time of Sale Information (or any document
to be filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

 

(f)                Ongoing Compliance. If at any time prior to the completion of
the initial offering of the Securities (i) any event shall occur or condition
shall exist as a result of which the Offering Memorandum as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Partnership will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.

 



17 

 

 

(g)               Blue Sky Compliance. The Issuers will qualify the Securities
for offer and sale under the securities or Blue Sky laws of such jurisdictions
as the Representative shall reasonably request and will continue such
qualifications in effect so long as required for the offering and resale of the
Securities; provided that no Archrock Entity shall be required to (i) qualify as
a foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or (iii)
subject itself to taxation in any such jurisdiction if it is not otherwise so
subject.

 

(h)               Clear Market. During the period from the date hereof through
and including the date that is 90 days after the date hereof, the Archrock
Entities will not, without the prior written consent of the Representative,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Archrock Entities and having a tenor of more than one year.

 

(i)                 Use of Proceeds. The Issuers will apply the net proceeds
from the sale of the Securities as described in each of the Time of Sale
Information and the Offering Memorandum under the heading “Use of proceeds.”

 

(j)                 Supplying Information. While the Securities remain
outstanding and are “restricted securities” within the meaning of Rule 144(a)(3)
under the Securities Act, the Archrock Entities will, during any period in which
either of the Partnership or the Parent is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, furnish to holders of the Securities
and prospective purchasers of the Securities designated by such holders, upon
the request of such holders or such prospective purchasers, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

(k)               DTC. The Issuers will assist the Initial Purchasers in
arranging for the Securities to be eligible for clearance and settlement through
DTC.

 

(l)                 No Resales by the Issuers. The Issuers will not, and will
not permit any of their affiliates (as defined in Rule 144 under the Securities
Act) to, resell any of the Securities that have been acquired by any of them,
except for Securities purchased by the Issuers or any of their affiliates and
resold in a transaction registered under the Securities Act.

 

(m)             No Integration. Neither of the Issuers nor any of their
affiliates (as defined in Rule 501(b) of Regulation D) will, directly or through
any agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 

(n)               No General Solicitation or Directed Selling Efforts. None of
the Issuers or any of their respective affiliates or any other person acting on
its or their behalf (other than the Initial Purchasers, as to which no covenant
is given) will (i) solicit offers for, or offer or sell, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act or (ii) engage in any
directed selling efforts within the meaning of Regulation S, and all such
persons will comply with the offering restrictions requirement of Regulation S.

 



18 

 

 

(o)               No Stabilization. Neither the Issuers nor any of the
Guarantors will take, directly or indirectly, any action designed to or that
could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.

 

5.                  Certain Agreements of the Initial Purchasers. Each Initial
Purchaser hereby represents and agrees that it has not and will not use,
authorize use of, refer to, or participate in the planning for use of, any
written communication that constitutes an offer to sell or the solicitation of
an offer to buy the Securities other than (i) the Preliminary Offering
Memorandum and the Offering Memorandum, (ii) any written communication that
contains either (a) no “issuer information” (as defined in Rule 433(h)(2) under
the Securities Act) or (b) “issuer information” that was included (including
through incorporation by reference) in the Time of Sale Information or the
Offering Memorandum, (iii) any written communication listed on Annex A or
prepared pursuant to Section 4(c) (including any electronic road show) above,
(iv) any written communication prepared by such Initial Purchaser and approved
by the Partnership and the Representative in advance in writing or (v) any
written communication relating to or that contains the terms of the Securities
and/or other information that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum.

 

6.                  Conditions of Initial Purchasers’ Obligations. The
obligation of each Initial Purchaser to purchase Securities on the Closing Date
as provided herein is subject to the performance by the Issuers and each of the
Guarantors of their respective covenants and other obligations hereunder and to
the following additional conditions:

 

(a)               Representations and Warranties. The representations and
warranties of the Issuers and Guarantors contained herein shall be true and
correct on the date hereof and on and as of the Closing Date; and the statements
of the Issuers, the Guarantors and their respective officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date.

 

(b)               No Downgrade. Subsequent to the earlier of (A) the Time of
Sale and (B) the execution and delivery of this Agreement, (i) no downgrading
shall have occurred in the rating accorded the Securities or any other debt
securities or preferred stock issued or guaranteed by the Partnership or any of
its subsidiaries by any “nationally recognized statistical rating organization,”
as such term is defined under Section 3(a)(62) under the Exchange Act and (ii)
no such organization shall have publicly announced that it has under
surveillance or review, or has changed its outlook with respect to, its rating
of the Securities or of any other debt securities or preferred stock issued or
guaranteed by the Partnership or any of its subsidiaries (other than an
announcement with positive implications of a possible upgrading).

 

(c)               No Material Adverse Change. No event or condition of a type
described in Section 3(l) hereof shall have occurred or shall exist, which event
or condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

 



19 

 

 

(d)               Officer’s Certificate. On the Closing Date, the Representative
shall have received a written certificate executed by the Chief Executive
Officer or President of GP LLC, Finance Corp and each of the Guarantors and by
the Chief Financial Officer or Chief Accounting Officer of GP LLC, Finance Corp
and each of the Guarantors, dated as of the Closing Date, (i) confirming that
such officers have carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to the knowledge of such officers, the representations
set forth in Sections 3(d) and 3(e) hereof are true and correct, (ii) confirming
that the other representations and warranties of the Issuers and the Guarantors
in this Agreement are true and correct and that the Issuers and the Guarantors
have complied with all agreements and satisfied all conditions on their part to
be performed or satisfied hereunder at or prior to the Closing Date and (iii)
confirming that the representations and warranties to the effect set forth in
Sections 6(b) and 6(c) hereof are true and correct.

 

(e)               Comfort Letters. On the date hereof, the Initial Purchasers
shall have received from Deloitte & Touche LLP, the independent registered
public accounting firm for the Partnership and Parent, a “comfort letter” dated
the date hereof addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, covering the financial
information in the Time of Sale Information and other customary matters. In
addition, on the Closing Date, the Initial Purchasers shall have received from
such accountants a “bring down comfort letter” dated the Closing Date addressed
to the Initial Purchasers, in form and substance satisfactory to the
Representative, in the form of the “comfort letter” delivered on the date
hereof, except that (A) it shall cover the financial information contained or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum and any amendment or supplement thereto and (B) procedures
shall be brought down to a date no more than three days prior to the Closing
Date.

 

(f)                Opinion and 10b-5 Statement of Counsel for the Issuers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement of Latham & Watkins LLP, counsel for the Issuers, with respect
to such matters as the Representative may reasonably request, and such counsel
shall have received such documents and information as they may reasonably
request to enable them to pass upon such matters.

 

(g)               Opinion and 10b-5 Statement of Counsel for the Initial
Purchasers. The Representative shall have received on and as of the Closing Date
an opinion and 10b-5 statement, addressed to the Initial Purchasers, of Vinson &
Elkins L.L.P., counsel for the Initial Purchasers, with respect to such matters
as the Representative may reasonably request, and such counsel shall have
received such documents and information as they may reasonably request to enable
them to pass upon such matters.

 

(h)               No Legal Impediment to Issuance. No action shall have been
taken and no statute, rule, regulation or order shall have been enacted, adopted
or issued by any federal, state or foreign governmental or regulatory authority
that would, as of the Closing Date, prevent the issuance or sale of the
Securities or the issuance of the Guarantees; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the Securities or the issuance of
the Guarantees.

 



20 

 

 

(i)                 Good Standing. The Representative shall have received on and
as of the Closing Date satisfactory evidence of the good standing of the Issuers
and Guarantors in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.

 

(j)                 DTC. The Securities shall be eligible for clearance and
settlement through DTC.

 

(k)               Indenture and Securities. The Indenture shall have been duly
executed and delivered by a duly authorized officer of the Issuers, each of the
Guarantors and the Trustee, and the Securities shall have been duly executed and
delivered by a duly authorized officer of the Issuers and duly authenticated by
the Trustee.

 

(l)                 Additional Documents. On or prior to the Closing Date, the
Issuers and the Guarantors shall have furnished to the Representative such
further certificates and documents as the Representative may reasonably request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.                  Indemnification and Contribution.

 

(a)               Indemnification of the Initial Purchasers. The Archrock
Entities jointly and severally agree to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors and officers and each person, if any, who
controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication, or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Partnership in writing by such Initial
Purchaser through the Representative expressly for use therein.

 

(b)               Indemnification of the Issuers and the Guarantors. Each
Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless the Issuers, each of the Guarantors, each of their respective directors
and officers and each person, if any, who controls the Issuers or any of the
Guarantors within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act to the same extent as the indemnity set forth in paragraph
(a) above, but only with respect to any losses, claims, damages or liabilities
that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to such Initial Purchaser furnished to the
Partnership in writing by such Initial Purchaser through the Representative
expressly for use in the Preliminary Offering Memorandum, any of the other Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
(or any amendment or supplement thereto), it being understood and agreed that
the only such information consists of the following paragraphs in the
Preliminary Offering Memorandum and the Offering Memorandum: the third and
fourth sentences of the ninth paragraph and the tenth paragraph under the
caption “Plan of distribution.”

 



21 

 

 

(c)               Notice and Procedures. If any suit, action, proceeding
(including any governmental or regulatory investigation), claim or demand shall
be brought or asserted against any person in respect of which indemnification
may be sought pursuant to either paragraph (a) or (b) above, such person (the
“Indemnified Person”) shall promptly notify the person against whom such
indemnification may be sought (the “Indemnifying Person”) in writing; provided
that the failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have under paragraph (a) or (b) above except to the extent
that it has been materially prejudiced (through the forfeiture of substantive
rights or defenses) by such failure; and provided, further, that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have to an Indemnified Person otherwise than under paragraph (a) or (b)
above. If any such proceeding shall be brought or asserted against an
Indemnified Person and it shall have notified the Indemnifying Person thereof,
the Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 7
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be paid or reimbursed as they are incurred. Any
such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by RBC Capital Markets, LLC and any such separate firm for the
Partnership, the Guarantors, their respective directors and officers and any
control persons of the Partnership and the Guarantors shall be designated in
writing by the Partnership. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an Indemnified Person shall have
requested that an Indemnifying Person reimburse the Indemnified Person for fees
and expenses of counsel as contemplated by this paragraph, the Indemnifying
Person shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (x) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

 



22 

 

 

(d)               Contribution. If the indemnification provided for in paragraph
(a) or (b) above is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Issuers and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Issuers and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Issuers from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Issuers and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Issuers or the Guarantors or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

(e)               Limitation on Liability. The Issuers, the Guarantors and the
Initial Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

 



23 

 

 

(f)                Non-Exclusive Remedies. The remedies provided for in this
Section 7 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any Indemnified Person at law or in equity.

 

8.                  Effectiveness of Agreement. This Agreement shall become
effective as of the date first written above.

 

9.                  Termination. This Agreement may be terminated in the
absolute discretion of the Representative, by notice to the Partnership, if
after the execution and delivery of this Agreement and on or prior to the
Closing Date (i) trading generally shall have been suspended or materially
limited on the New York Stock Exchange or the over-the-counter market; (ii)
trading of any securities issued or guaranteed by the Issuers or any of the
Guarantors shall have been suspended on any exchange or in any over-the-counter
market; (iii) a general moratorium on commercial banking activities shall have
been declared by federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis, either within or outside the United States,
that, in the judgment of the Representative, is material and adverse and makes
it impracticable or inadvisable to proceed with the offering, sale or delivery
of the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

 

10.              Defaulting Initial Purchaser.

 

(a)               If, on the Closing Date, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder,
the non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Partnership on
the terms contained in this Agreement. If, within 36 hours after any such
default by any Initial Purchaser, the non-defaulting Initial Purchasers do not
arrange for the purchase of such Securities, then the Partnership shall be
entitled to a further period of 36 hours within which to procure other persons
satisfactory to the non-defaulting Initial Purchasers to purchase such
Securities on such terms. If other persons become obligated or agree to purchase
the Securities of a defaulting Initial Purchaser, either the non-defaulting
Initial Purchasers or the Partnership may postpone the Closing Date for up to
five full business days in order to effect any changes that in the opinion of
counsel for the Partnership or counsel for the Initial Purchasers may be
necessary in the Time of Sale Information, the Offering Memorandum or in any
other document or arrangement, and the Partnership agrees to promptly prepare
any amendment or supplement to the Time of Sale Information or the Offering
Memorandum that effects any such changes. As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 10, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.

 



24 

 

 

(b)               If, after giving effect to any arrangements for the purchase
of the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Partnership as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Partnership shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

 

(c)               If, after giving effect to any arrangements for the purchase
of the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Partnership as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Partnership shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Partnership or the Guarantors, except that the Partnership and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 11 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.

 

(d)               Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Partnership, the Guarantors or any
non-defaulting Initial Purchaser for damages caused by its default.

 

11.              Payment of Expenses.

 

(a)               Whether or not the transactions contemplated by this Agreement
are consummated or this Agreement is terminated, the Issuers and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any taxes payable
in that connection; (ii) the costs incident to the preparation and printing of
the Preliminary Offering Memorandum, any other Time of Sale Information, any
Issuer Written Communication and the Offering Memorandum (including any
amendment or supplement thereto) and the distribution thereof; (iii) the costs
of reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Issuers’ and the Guarantors’ counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by rating agencies for rating the Securities;
(vii) the fees and expenses of the Trustee and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and application fees incurred in connection with the approval of the Securities
for book-entry transfer by DTC; and (ix) all expenses incurred by the Issuers in
connection with any “road show” presentation to potential investors.

 



25 

 

 

(b)               If (i) this Agreement is terminated pursuant to Section 9,
(ii) the Issuers for any reason fail to tender the Securities for delivery to
the Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement, the Issuers and each
of the Guarantors jointly and severally agree to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the fees and
expenses of their counsel) reasonably incurred by the Initial Purchasers in
connection with this Agreement and the offering contemplated hereby.

 

12.              Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and the officers and directors and any controlling persons
referred to herein, and the affiliates of each Initial Purchaser referred to in
Section 7 hereof. Nothing in this Agreement is intended or shall be construed to
give any other person any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein. No purchaser of
Securities from any Initial Purchaser shall be deemed to be a successor merely
by reason of such purchase.

 

13.              Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Issuers, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Issuers, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Issuers, the Guarantors or the Initial Purchasers.

 

14.              Certain Defined Terms. For purposes of this Agreement, (a)
except where otherwise expressly provided, the term “affiliate” has the meaning
set forth in Rule 405 under the Securities Act; (b) the term “business day”
means any day other than a day on which banks are permitted or required to be
closed in New York City; (c) the term “subsidiary” has the meaning set forth in
Rule 405 under the Securities Act; (d) the term “Exchange Act” collectively
means the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission thereunder; and (e) the term “written
communication” has the meaning set forth in Rule 405 under the Securities Act;
and (f) the term “significant subsidiary” has the meaning set forth in Rule 1-02
of Regulation S-X under the Exchange Act.

 

15.               Compliance with USA Patriot Act. In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies their respective clients, including the
Issuers, which information may include the name and address of their respective
clients, as well as other information that will allow the Initial Purchasers to
properly identify their respective clients.

 

16.               Miscellaneous.

 

(a)               Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by RBC Capital Markets, LLC on behalf of the
Initial Purchasers, and any such action taken by RBC Capital Markets, LLC shall
be binding upon the Initial Purchasers.

 



26 

 

 

(b)              Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted and confirmed by any standard form of telecommunication as follows:

 

If to the Initial Purchasers:

RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street, New York, New York 10281

Attention: High Yield Capital Markets

with a copy to:

Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, Texas 77002-6760
Attention: Douglas McWilliams

 

If to the Issuers or the Guarantors:

Archrock, Inc.
9807 Katy Freeway, Suite 100
Houston, Texas 77024
Attention: General Counsel

 

with a copy to:

Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attention:     Ryan Maierson
                    Nick Dhesi

 

(c)               Governing Law. This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

(d)               Submission to Jurisdiction. The Issuers and each of the
Guarantors hereby submit to the exclusive jurisdiction of the U.S. federal and
New York state courts in the Borough of Manhattan in The City of New York in any
suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. The Issuers and each of the Guarantors waive
any objection which it may now or hereafter have to the laying of venue of any
such suit or proceeding in such courts. Each of the Issuers and Guarantors
agrees that final judgment in any such suit, action or proceeding brought in
such court shall be conclusive and binding upon the Issuers and each Guarantor,
as applicable, and may be enforced in any court to the jurisdiction of which the
Issuers and each Guarantor, as applicable, is subject by a suit upon such
judgment.

 



27 

 

 

(e)               Waiver of Jury Trial. Each of the parties hereto hereby waives
any right to trial by jury in any suit or proceeding arising out of or relating
to this Agreement.

 

(f)                Recognition of the U.S. Special Resolution Regimes.

 

(i)               In the event that any Initial Purchaser that is a Covered
Entity becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer from such Initial Purchaser of this Agreement, and any interest and
obligation in or under this Agreement, will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if this
Agreement, and any such interest and obligation, were governed by the laws of
the United States or a state of the United States.

 

(ii)              In the event that any Initial Purchaser that is a Covered
Entity or a BHC Act Affiliate of such Initial Purchaser becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under this
Agreement that may be exercised against such Initial Purchaser are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if this Agreement were governed by the
laws of the United States or a state of the United States.

 

As used in this Section 16(f):

 

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

 

“Covered Entity” means any of the following:

 

(i)         a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)        a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)       a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

 

(g)              Counterparts. This Agreement may be signed in counterparts
(which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument.

 



28 

 

 

(h)              Amendments or Waivers. No amendment or waiver of any provision
of this Agreement, nor any consent or approval to any departure therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
parties hereto.

 

(i)                Headings. The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 



29 

 

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

  Very truly yours,       ISSUERS:       ARCHROCK PARTNERS, L.P.

 

By:ARCHROCK GENERAL PARTNER, L.P.
its general partner

 

By:ARCHROCK GP LLC
its general partner

 

 

  By: /s/ Douglas S. Aron     Name: Douglas S. Aron     Title:   Senior Vice
President and Chief Financial Officer           ARCHROCK PARTNERS FINANCE CORP.
          By: /s/ Douglas S. Aron     Name: Douglas S. Aron     Title:   Senior
Vice President and Chief Financial Officer

 

30 

 



 

  GUARANTORS:       ARCHROCK, INC.           By: /s/ Douglas S. Aron     Name:
Douglas S. Aron     Title:   Senior Vice President and Chief Financial Officer  
        AROC CORP.           By: /s/ Douglas S. Aron     Name: Douglas S. Aron  
  Title:   Senior Vice President and Chief Financial Officer           AROC
SERVICES GP LLC           By: /s/ Douglas S. Aron     Name: Douglas S. Aron    
Title:   Senior Vice President and Chief Financial Officer           AROC
SERVICES LP LLC           By: /s/ Douglas S. Aron     Name: Douglas S. Aron    
Title:   Senior Vice President and Chief Financial Officer           ARCHROCK
SERVICES, L.P.           By: /s/ Douglas S. Aron     Name: Douglas S. Aron    
Title:   Senior Vice President and Chief Financial Officer

 



31 

 

 

  ARCHROCK SERVICES LEASING LLC           By: /s/ Douglas S.
Aron                               Name: Douglas S. Aron     Title:   Senior
Vice President and Chief Financial Officer           ARCHROCK GP LLC       By:
/s/ Douglas S. Aron                               Name: Douglas S. Aron    
Title:   Senior Vice President and Chief Financial Officer           ARCHROCK GP
LP LLC           By: /s/ Pamela A. Jasinski                             Name:
Pamela A. Jasinski     Title:   Manager           ARCHROCK MLP LP LLC          
By: /s/ Pamela A. Jasinski                             Name: Pamela A. Jasinski
    Title:   Manager           ARCHROCK GENERAL PARTNER, L.P.       By: ARCHROCK
GP LLC,   its General Partner       By: /s/ Douglas S.
Aron                               Name: Douglas S. Aron     Title:   Senior
Vice President and Chief Financial Officer

 



32 

 

 

  ARCHROCK PARTNERS CORP.           By: /s/ Douglas S.
Aron                               Name: Douglas S. Aron     Title:   Senior
Vice President and Chief Financial Officer           ARCHROCK PARTNERS OPERATING
LLC           By: /s/ Douglas S. Aron                               Name:
Douglas S. Aron     Title:   Senior Vice President and Chief Financial Officer  
    ARCHROCK PARTNERS LEASING LLC           By: /s/ Douglas S.
Aron                               Name: Douglas S. Aron     Title:   Senior
Vice President and Chief Financial Officer

 



33 

 

 

Accepted: As of the date first written above

 

RBC CAPITAL MARKETS, LLC

 

For itself and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

 

By: /s/ Allyson Kiss     Authorized Signatory  

 



34 

 

 

Schedule 1



 

Initial Purchaser  Principal
Amount  RBC Capital Markets, LLC  $137,500,000  J.P. Morgan Securities LLC 
 63,750,000  Wells Fargo Securities, LLC   47,000,000  BofA Securities, Inc. 
 38,750,000  Citigroup Global Markets Inc.   38,750,000  Regions Securities LLC 
 38,750,000  Scotia Capital (USA) Inc.   38,750,000  TD Securities (USA) LLC 
 38,750,000  SunTrust Robinson Humphrey, Inc.   25,000,000  SMBC Nikko
Securities America, Inc.   6,250,000  BBVA Securities Inc.   5,000,000  CIT
Capital Securities LLC   5,000,000  Fifth Third Securities, Inc.   5,000,000 
PNC Capital Markets LLC   4,000,000  Raymond James & Associates, Inc. 
 4,000,000  FHN Financial Securities Corp.   3,750,000  Total  $500,000,000 

 








 

Schedule 2

 

Guarantors

 

1.                  Archrock, Inc.

 

2.                  AROC Corp.

 

3.                  AROC Services GP LLC

 

4.                  AROC Services LP LLC

 

5.                  Archrock Services, L.P.

 

6.                  Archrock Services Leasing LLC

 

7.                  Archrock GP LLC

 

8.                  Archrock Partners Corp

 

9.                  Archrock GP LP LLC

 

10.                Archrock MLP LP LLC

 

11.                Archrock General Partner, L.P.

 

12.                Archrock Partners Operating LLC

 

13.                Archrock Partners Leasing LLC

 






 

ANNEX A

 

Additional Time of Sale Information

 

1.          Term sheet containing the terms of the Securities, substantially in
the form of Annex B.

 




 

ANNEX B

 

Pricing Term Sheet, dated December 16, 2019
to Preliminary Offering Memorandum dated December 16, 2019
Strictly Confidential

 

ARCHROCK PARTNERS, L.P.
ARCHROCK PARTNERS FINANCE CORP.

 

This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum (the “Preliminary Offering Memorandum”). The
information in this pricing term sheet supplements the Preliminary Offering
Memorandum and updates and supersedes the information in the Preliminary
Offering Memorandum to the extent it is inconsistent with the information in the
Preliminary Offering Memorandum. Terms used and not defined herein have the
meanings assigned in the Preliminary Offering Memorandum.

 

 

 

Issuers: Archrock Partners, L.P.   Archrock Partners Finance Corp. Guarantors:
Archrock, Inc. and all of its subsidiaries (other than the Issuers) Security
Description: 6.250% Senior Notes due 2028 Distribution: 144A/Regulation S for
life Aggregate Principal Amount / Gross Proceeds: $500,000,000 Maturity: April
1, 2028 Coupon: 6.250% Issue Price: 100.000% of face amount plus accrued
interest, if any, from December 20, 2019 Yield to Maturity: 6.250% Benchmark
Treasury: UST 2.875% due May 15, 2028 Spread to Benchmark Treasury: + 439.7 bps
Interest Payment Dates: April 1 and October 1, commencing October 1, 2020 Equity
Clawback: Up to 35% at 106.250% prior to April 1, 2023 Optional Redemption:
Make-whole call @ T+50 bps prior to April 1, 2023 then:      

On or after April 1:

2023

2024

2025

2026 and thereafter

 

Price:

103.125%

102.083%

101.042%

100.000%

 

Change of Control: Offer to purchase at 101% of principal plus accrued and
unpaid interest to, but not including, the date of purchase.

 



B-1

 

 

Trade Date: December 16, 2019 Settlement: T+4; December 20, 2019. It is expected
that delivery of the notes will be made against payment therefor on or about
December 20, 2019 which is the fourth business day following the date hereof
(such settlement cycle being referred to as “T+4”).  Under Rule 15c6-1 under the
Exchange Act, trades in the secondary market generally are required to settle in
two business days unless the parties to any such trade expressly agree
otherwise.  Accordingly, purchasers who wish to trade the notes on any date
prior to the second business day prior to delivery will be required, by virtue
of the fact that the notes initially will settle in T+4, to specify an
alternative settlement cycle at the time of any such trade to prevent a failed
settlement and should consult their own advisors. CUSIP/ISIN: 144A: 03959K
AC4/US03959KAC45   Regulation S: U2214K AB6/USU2214KAB62 Denominations/Multiple:
$2,000 and integral multiples of $1,000 in excess thereof Issue Ratings*:
Moody’s: B2 / S&P: B+ Joint Book-Running Managers: RBC Capital Markets, LLC  
J.P. Morgan Securities LLC   Wells Fargo Securities, LLC   BofA Securities, Inc.
  Citigroup Global Markets Inc.   Regions Securities LLC   Scotia Capital (USA)
Inc.   TD Securities (USA) LLC Senior Co-Manager: SunTrust Robinson Humphrey,
Inc. Co-Managers: SMBC Nikko Securities America, Inc.   BBVA Securities Inc.  
CIT Capital Securities LLC   Fifth Third Securities, Inc.   PNC Capital Markets
LLC   Raymond James & Associates, Inc.   FHN Financial Securities Corp.

 

Updates to Preliminary Offering Memorandum

 

The Issuers have increased the offering size of the Notes from $400.0 million
aggregate principal amount to $500.0 million aggregate principal amount and
expect to receive net proceeds of approximately $491.5 million from the
offering, after deducting initial purchasers’ discount and commission and
estimated offering expenses. The net proceeds will be used to partially repay
existing indebtedness outstanding under the Issuers’ Credit Facility and for
general partnership purposes.  Corresponding modifications will be made to the
Preliminary Offering Memorandum to reflect these changes.

 

B-2

 

 

__________________

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

 

This communication is being distributed in the United States solely to persons
reasonably believed to be Qualified Institutional Buyers, as defined in Rule
144A under the Securities Act of 1933, as amended, and outside the United States
solely to Non-U.S. persons as defined under Regulation S.

 

The notes have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any other jurisdiction. The notes may not be offered
or sold in the United States or to U.S. persons (as defined in Regulation S)
except in transactions exempt from, or not subject to, the registration
requirements of the Securities Act. This communication does not constitute an
offer to sell or the solicitation of an offer to buy any securities in any
jurisdiction to any person to whom it is unlawful to make such offer or
solicitation in such jurisdiction.

 

*A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

 

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 



B-3

 

 

ANNEX C

  

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)               Each Initial Purchaser acknowledges that the Securities have
not been registered under the Securities Act and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
except pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

 

(b)               Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

(i)                 Such Initial Purchaser has offered and sold the Securities,
and will offer and sell the Securities, (A) as part of their distribution at any
time and (B) otherwise until 40 days after the later of the commencement of the
offering of the Securities and the Closing Date, only in accordance with
Regulation S under the Securities Act (“Regulation S”) or Rule 144A or any other
available exemption from registration under the Securities Act.

 

(ii)              None of such Initial Purchaser or any of its affiliates or any
other person acting on its or their behalf has engaged or will engage in any
directed selling efforts with respect to the Securities, and all such persons
have complied and will comply with the offering restrictions requirement of
Regulation S.

 

(iii)            At or prior to the confirmation of sale of any Securities sold
in reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

 

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act. Terms used above have the meanings given to them by
Regulation S.

 

(iv)             Such Initial Purchaser has not and will not enter into any
contractual arrangement with any distributor with respect to the distribution of
the Securities, except with its affiliates or with the prior written consent of
the Partnership.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 



C-1

 

 

(c)               Each Initial Purchaser acknowledges that no action has been or
will be taken by the Partnership that would permit a public offering of the
Securities, or possession or distribution of any of the Time of Sale
Information, the Offering Memorandum, any Issuer Written Communication or any
other offering or publicity material relating to the Securities, in any country
or jurisdiction where action for that purpose is required.

 



C-2



